680 P.2d 38 (1984)
Robert L. WOOD, Plaintiff,
v.
DEPARTMENT OF EMPLOYMENT SECURITY, Defendant.
No. 19365.
Supreme Court of Utah.
March 9, 1984.
Robert L. Wood, pro se.
Floyd G. Astin, K. Allan Zabel, Salt Lake City, for defendant.
DURHAM, Justice:
Robert Wood's appeal of a determination denying him unemployment benefits was denied for lack of jurisdiction because it was not timely made. The sole issue before us is whether Wood had good cause to file a late appeal. We affirm.
Wood worked for the Seven-Up Bottling Company in Utah. He was fired for selling products without reporting the sales. *39 Wood later moved to Alaska. From there, on March 15, 1983, he filed a claim for unemployment benefits from Utah. On March 31, 1983, the Department of Employment Security sent Wood a determination notice denying him benefits. U.C.A., 1953, § 35-4-6(c) provides that a claimant may file an appeal from a determination notice within ten days after the notice is mailed to his last known address. Wood's notice listed April 13 as the last date that an appeal could be filed. Wood failed to send a letter of appeal until May 5.
A later hearing was held to determine whether Wood had good cause to file his appeal past the deadline. Wood was unable to recall exactly when he had received the Department's determination notice, but he was able to estimate that it was a "good month" after he had filed his initial claim on March 15. This would place the date of the determination notice's arrival at about April 15. This approximate date is supported by Wood's testimony that letters from Utah sometimes took up to two weeks to reach him in Alaska; April 15 is approximately two weeks after March 31 when the Department mailed the notice. The appeals referee concluded that the appeal was not timely and that he could not consider the appeal for lack of jurisdiction. The Board of Review affirmed this decision.
Although Wood was not to blame for the arrival of the notice after the date of the filing deadline, he was unable to explain why it took him until May 5, almost three weeks after his receipt of the notice, to send his letter of appeal. Because of his inability to show good cause for the length of his delay, we affirm the decision of the Board of Review denying Wood his appeal.
HALL, C.J., HOWE and OAKS, JJ., and DAVID SAM, District Judge, concur.
STEWART, J., does not participate herein.
SAM, District Judge, sat.